DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawings have poor line quality and thus do not meet the requirements of 37 CFR 1.84(L)  The drawings likely contain grayscale elements, which cause degraded line quality in the USPTO electronic filing system.  The drawings must be bi-tonal, containing only black or white color values.
Numerals 18, 19, and 20 are in the specification, but not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it refers to the speculative benefits of the invention (i.e. “a novel rotary plunger,” “high in processing precision,” etc.) and because it uses implied phrases, such as “the application provides.”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
It is suggested (but not required) that the specification be amended as follows in order to aid in future searching by adding standard U.S. terminology into the disclosure.
Page 7, line 7: “Four plunger passages 6 (cylinders) are formed…”
Page 7, line 9: “a plunger 5 (piston) in a sliding fit.”



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of claims 1-10 is unclear, because of the phrase “based on multi-stage dual plunger eccentric gear mechanism.”  It is not clear how the tool is “based on” a mechanism.  The tool has a mechanism, rather than being “based on” a mechanism.  Further, the term “dual plunger” is unclear, because each stage of eccentric gear mechanisms contains eight plungers, not two.  Examiner suggests simply deleting this phrase (see suggested amendments below).
	The claims are unclear as to what comprises a “stage” of the eccentric gear mechanism.  It is examiner’s understanding that a “stage” contains one planetary gear train sandwiched between two plunger mechanisms (i.e. assembly shown in Fig. 3 would be considered one “stage”).  With this understanding, amendments are suggested below.
	In claim 1, the phrase “a planetary gear train coaxially arranged” is unclear.  The planetary gear train has a sun gear, planet gears, and a ring gear.  Only the sun gear and ring gear are truly coaxial, in that they share the same axis.  The planet gears have parallel or aligned axes with respect to each other and to the sun and ring gears, but they are not truly “coaxial” with any of the other gears.
	The phrase “one-to-one corresponding eccentric connection” is unclear.  Examiner understands that the guide posts are connected to an eccentric point on the planetary gears, however it is unclear what “one-to-one” corresponding means.  Examiner suggests deleting this phrase.
	The claims are unclear because claim 1 refers to multiple water inlet ports and multiple water outlet ports, but the dependent claims later further define only one port.  Amendments are suggested below to correct this.
	Claim 10 is confusing, because the specification is unclear as to what the “openings of annular gaps between the flow distribution shaft and the eccentric gear driving mechanism” actually are.  Furthermore, the phrase “on both sides of the two stages eccentric gear driving mechanisms of the eccentric gear driving mechanisms” is quite confusing.  Examiner is unable to suggest any amendments for claim 10.
	Various other confusing or grammatically awkward limitations are addressed in the suggested amendments below.

Suggested amendments to overcome the 112 issues listed above, as well as various grammatical issues:

1. (Currently Amended) An all-metal downhole power drilling tool :
a flow distribution shaft,
an outer pipe, and
a plurality of plurality of 
each of the eccentric gear driving mechanisms defining a stage and comprising:
a planetary gear train
plunger driving structures symmetrically arranged on two axial end faces of the planetary gear train;
wherein two pairs of planetary gears which are symmetrically distributed are arranged on a planetary carrier of the planetary gear train, a gear ring of the planetary gear train is in an interference fit with the outer pipe; each of the plunger driving structures comprises a mounting block, a through hole is formed in a center of the mounting block, and an inner diameter of the through hole is the same as an inner diameter of a sun gear of the planetary gear train; four plunger passages are formed in a radial direction of the mounting block, and the four plunger passages are  around the center of the mounting block; each of the plunger passages is filled with a plunger in a sliding fit; a guide post is integrally formed in a wall of the plunger, an axial direction of the guide post is the same as an axial direction of the flow distribution shaft, and a guide groove is formed at a position corresponding to the guide post of the plunger passage; the guide groove facing one side of the planetary gear train is a through groove, and the guide post extends through the through groove to be in and
wherein one end of the flow distribution shaft is open, the other end of the flow distribution shaft is closed, and an inner cavity of the flow distribution shaft is a flow distribution passage; the plurality of in fluid communication s of one stage are in fluid communication with the water inlet ports on the flow distribution shaft, the plunger passages of an adjacent stage are in fluid communication s.  

2. (Currently Amended) The all-metal downhole power drilling tool  each [[the]] water inlet port is an oblong hole or an elliptical hole, and each plunger passage has an opening which 

3. (Currently Amended) The all-metal downhole power drilling tool each [[the]] water inlet port is a circular hole, and each plunger passage has an opening which 

4. (Currently Amended) The all-metal downhole power drilling tool 

5. (Currently Amended) The all-metal downhole power drilling tool s communicate[[s]] with a spindle passage.

6. (Currently Amended) The all-metal downhole power drilling tool 

7. (Currently Amended) The all-metal downhole power drilling tool 

8. (Currently Amended) The all-metal downhole power drilling tool each of the water outlet grooves extends to a side wall of the regular polygonal plug and forms a water passing gap at a mating surface of the regular polygonal plug and the regular polygonal plug receptacle.

9. (Currently Amended) The all-metal downhole power drilling tool adjacent stages 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is that of Rowley (US 3,083,779).  Rowley discloses an all-metal power drilling tool having a dual-stage planetary gear train (78’, 78’’).  However, Rowley fails to teach or suggest at least plungers being eccentrically connected to the planetary gears as specifically called for in the claimed combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of power drilling tools having planetary gear mechanisms and/or plunger drive mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676